Citation Nr: 0802905	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  99-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
scar, right chin.

3.  Entitlement to a compensable evaluation for scars, right 
forehead, right upper arm, left lower leg, right middle 
finger, left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a 30 percent evaluation 
for the veteran's PTSD and a February 2002 rating decision 
which denied a compensable rating for the veteran's scars, 
right forehead, right chin, right upper arm, left lower leg, 
right middle finger, left ring finger.

In a November 2000 rating decision, the RO established an 
evaluation of 50 percent for the veteran's PTSD, and a 10 
percent evaluation was granted for the veteran's scar, right 
chin, in June 2006.  As higher schedular evaluations for 
these disabilities are possible, the issues of entitlement to 
increased ratings for PTSD and scar, right chin, remain 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In February 2003, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  The case was remanded for additional development in 
March 2004.

The issue of increased evaluation for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A scar, right chin, is manifest by no more than a 
moderate disfigurement and a raised non-painful scar that 
measures 0.6 cm by 0.2 cm.

3.  A scar, right forehead, is manifest by no more than a 
non-disfiguring non-painful scar that measures 3 cm by 0.1 
cm.

4. A scar, right upper arm, is manifest by no more than a 
non-painful scar that measures 0.6 cm by 0.2 cm that does not 
interfere with the range of motion of the arm.

5.  A scar, left lower leg, is manifest by no more than a 
non-painful scar that measures 0.4 cm by 0.4 cm that does not 
interfere with the range of motion of the foot.

6.  A scar, right middle finger, is manifest by no more than 
a non-painful scar that measures 1 cm by 0.3 cm that does not 
interfere with the range of motion of the finger.

7.  A scar, left ring finger, is manifest by no more than a 
non-painful scar that measures 0.3 cm by 0.3 cm that does not 
interfere with the range of motion of the finger.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scar, right chin, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7805 (before and after August 30, 2002), 7802 
(after August 30, 2002).

2.  The criteria for a compensable rating for scars, right 
forehead, right upper arm, left lower leg, right middle 
finger, left ring finger, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (before and after August 30, 2002), 7802 
(after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in March 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all five elements of a service 
connection claim.  An additional notice regarding these 
matters was sent to the veteran in June 2006.  However, the 
Board finds that the appellant is not prejudiced by the 
timing such notice (i.e., after the last adjudication of the 
claim).   As the decision herein denies the claim for an 
increased rating for the skin disorders, no effective date is 
being, or is to be, assigned; hence, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.

The veteran received VA examinations for rating purposes in 
January 2001 and January 2003.  VA treatment records 
addressing the question at issue are of record.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of veteran's claim, the criteria for 
scars and disfigurement, 38 C.F.R. § 4.118, Diagnostic Codes 
7800 and 7802, were revised effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

7800
Scars, disfiguring, head, face or neck

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles
30

Moderate; disfiguring
10

Slight
0

NOTE:  When in addition to tissue loss and 
cicatrisation there is marked discoloration, 
color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and 
diseases of the skin, may be submitted for 
central office rating, with several unretouched 
photographs.

38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002).

7800
Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement
80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement
50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement
30

With one characteristic of disfigurement
10

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under Sec. 4.118, are:  
Scar 5 or more inches (13 or more cm.) in length.  
Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or 
depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).


Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.


Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 
2002).

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:

Area or areas of 144 square inches (929 sq. cm.) 
or greater
10

Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part.


Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 
2002).

7805
Scars, other; Rate on limitation of function of 
affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Scar, Right Chin

In this case, service connection was granted for a scar, 
right chin, by the RO in a rating decision dated 
November 1974.  The decision was based on the veteran's 
service medical records which indicated that he had been 
injured by shrapnel while serving in Vietnam.  The decision 
stated that the scar measured 1/2 inch, was superficial, well 
healed, and hardly visible.

On VA examination in January 2001, the examiner observed a 
0.8 cm by 0.2 cm linear scar of the right lower lip.  He 
noted that the scar was not painful to the touch but was a 
little disfiguring.  The examiner took color photographs of 
the scar and included them with the examination report.

During a VA examination in January 2003, the veteran reported 
that his chin scar protruded and would get cut frequently 
when he shaved.  The examiner noted a 0.6 cm by 0.2 cm skin 
colored linear raised scar on the right chin.  It was 
observed that the scar was not painful to the touch but was a 
little disfiguring.

The record shows the veteran's service-connected scar, right 
chin, is presently assigned a 10 percent rating under 
Diagnostic Code 7800.  Based on the evidence of record, the 
Board finds that a rating in excess of 10 percent for the 
scar, right chin, is not warranted under either the old or 
new rating criteria for Diagnostic Code 7800.

The January 2001 and January 2003 VA examiners both noted a 
little disfigurement and a raised scar that was less than 1 
cm long and less than 0.5 cm wide.  The Board finds that the 
examiner's description and photographs of the chin scar do 
not approximate a severe disfigurement as is required for a 
rating in excess of 10 percent under the rating criteria in 
effect prior to August 30, 2002.  Also, there is no evidence 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features as is required for a rating in excess of 10 percent 
under the rating criteria in effect after August 30, 2002.  
The evidence shows only one characteristic of disfigurement 
according to the characteristics outlined in the revised 
Diagnostic Code 7800.  Thus, an evaluation in excess of 10 
percent is not warranted under either the old or new rating 
criteria for Diagnostic Code 7800.

Additionally, as the objective evidence demonstrates that 
there is no instability, pain, or limitation of function 
associated with the service-connected chin scar, Diagnostic 
Codes 7801, 7803, 7804, and 7805 are not applicable to the 
present case.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Scars, Right Forehead, Right Upper Arm, Left Lower Leg, Right 
Middle Finger, Left Ring Finger

In this case, service connection was granted for scars, right 
forehead, right upper arm, left lower leg, right middle 
finger, left ring finger by the RO in a rating decision dated 
November 1974.  The decision was based on the veteran's 
service medical records which indicated that he had been 
injured by shrapnel while serving in Vietnam.  The decision 
stated that the veteran had a 1/2 inch scar of the right side 
of the head, a 1/2 inch scar of the right upper arm, a 3/4 inch 
scar of the left leg below the knee, a 3/4 inch scar of the 
middle right finger, and a 1/4 inch scar of the right finger 
left hand.  The scars were noted to be superficial, well 
healed, and hardly visible.

On VA examination in January 2001, the examiner observed a 2 
cm by 0.1 cm linear, depigmented scar of the right upper arm, 
not painful to the touch and not interfering with the range 
of motion of the arm.  He noted that there was a 1 cm by 0.2 
cm depigmented linear scar of the dorsum of the right third 
finger, not painful to the touch and not interfering with the 
range of motion of the finger.  He observed that there was no 
evidence of a scar on the right shoulder, left ring finger, 
or left lower leg at that time.

During a VA examination in January 2003, the examiner noted a 
3 cm by 0.1 cm linear skin colored scar of the right eyebrow, 
not painful to touch and not disfiguring within the wrinkle.  
There was a 0.6 cm by 0.2 cm linear depigmented scar of the 
right lateral upper arm, not painful to touch and not 
interfering with the range of motion of the arm.  There was a 
1 cm by 0.3 cm hypopigmented irregular scar of the dorsum of 
the right third finger, not painful to touch and not 
interfering with the range of motion of the finger.  There 
was a 0.3 cm by 0.3 cm erythematous macule of the dorsum of 
the left fourth finger, not painful to touch and not 
interfering with the range of motion of the finger.  There 
was a 0.4 cm by 0.4 cm atrophic macule of the left anterior 
ankle, not painful to touch and not interfering with the 
range of motion of the foot.

The record shows the veteran's service-connected scars, right 
forehead, right upper arm, left lower leg, right middle 
finger, left ring finger, are presently assigned a 
noncompensable rating under Diagnostic Code 7805.  Based on 
the evidence of record, the Board finds that a compensable 
rating for the scars, right forehead, right upper arm, left 
lower leg, right middle finger, left ring finger, is not 
warranted.

According to Diagnostic Code 7805, scars are to be evaluated 
based on limitation of function of the affected part.  Both 
VA examinations in January 2001 and January 2003 indicated 
that the veteran's scars, right forehead, right upper arm, 
left lower leg, right middle finger, left ring finger, did 
not interfere with the range of motion of any of the affected 
parts.  Thus, a compensable evaluation is not warranted under 
Diagnostic Code 7805.

The Board finds that the total area affected by the scars 
does not measure more than one square foot and thus does not 
closely measure the area of 144 square inches contemplated in 
the rating schedule for a 10 percent rating under Diagnostic 
Code 7802.  Even if each scar of his forehead, shoulder, leg, 
and fingers were separately and individually rated, none 
would warrant a compensable evaluation.

As the objective evidence demonstrates that there is no 
disfigurement associated with the service-connected forehead 
scar, Diagnostic Code 7800 is not for application in the 
present case.  Additionally, as the objective evidence 
demonstrates that there is no instability, pain, or 
limitation of function associated with the service-connected 
scars, right forehead, right upper arm, left lower leg, right 
middle finger, left ring finger, Diagnostic Codes 7801, 7803, 
7804, and 7805 are not applicable.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
scar, right chin, is denied.

Entitlement to an compensable evaluation for scars, right 
forehead, right upper arm, left lower leg, right middle 
finger, left ring finger, is denied.


REMAND

Social Security Administration (SSA) records from July 1992 
state that the veteran was unemployable due to his back and 
psychological problems.  P.E.H., Psy. D., noted that the back 
problem prevented the veteran from doing the job he had been 
trained to do, and the psychological problem prevented the 
veteran from learning a new career.

Private medical records dated December 1996 and May 1997 
stated that the veteran was unemployable due to his back 
problem on top of his PTSD.  In June 1999 a private medical 
examiner stated that the veteran's unemployability was 
primarily due to his back problem.

In 1999, the veteran was granted worker's compensation.  The 
worker's compensation records indicated that the veteran was 
100 percent disabled due to his back problems, psychological 
factors, and delayed PTSD.

On VA examination in October 2002, the examiner observed that 
the veteran had been unable to work because of his back 
problems.  A global assessment of functioning (GAF) score of 
45 was assigned.  It was noted that the veteran had 
moderately severe symptoms, and his symptoms of PTSD could 
cause him to have problems at work.

The VA examination report of June 2004 noted that the veteran 
was unable to work and was isolative.  The examiner assigned 
a GAF score of 45, and after observing that the veteran had 
moderately severe symptoms, the examiner stated that the 
veteran's psychiatric problems did not prevent him from 
getting employment.

VA mental health outpatient records from 2002 through 2004 
show that the veteran received PTSD counseling about every 
other month.  His examiner regularly assigned him a GAF score 
of 55 and indicated in August 2004 that the veteran was 
unemployable.

The Board observes that according to the GAF scale, scores of 
60 to 51 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores of 50 to 41 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The Board notes that the VA examiner from August 2004 stated 
that the veteran was unemployable yet assigned a GAF score of 
55, while the VA examiner from June 2004 indicated that the 
veteran's psychiatric problems did not prevent him from 
getting employment yet assigned a GAF score of 45.  As the 
GAF scores are not correlating with what the examiners are 
stating in their reports, the current state of the veteran's 
psychiatric disability is unclear.  Additionally, the record 
is not clear concerning the relationship between the 
veteran's back disorder, his service-connected PTSD, and his 
employability.

The Board also observes that the most recent VA examination 
for PTSD is nearly four years old.  In September 2007, the 
veteran's representative indicated that the veteran's 
condition had worsened since the last VA examination and 
argued that another examination is warranted.  Therefore, in 
view of the aforementioned considerations, the veteran must 
be afforded a new examination to obtain pertinent findings to 
assess the current severity of his PTSD.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Accordingly, the RO should arrange for the veteran to undergo 
a VA psychiatric examination (by a psychiatrist) at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claim for 
increased rating.  See 38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled psychiatric examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility to include the 
address to which the copy(ies) were sent.

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO must obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in Lyons, New Jersey, dated 
up to August 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records from the 
Lyons VAMC since August 2006, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Lyons 
VAMC all pertinent records of 
evaluation or treatment of the 
veteran's psychiatric treatment, from 
August 2006 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a psychiatric 
examination for his PTSD at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all evaluation/examination findings, 
along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's PTSD, and an explanation of 
what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's PTSD alone 
affects his employability.  

3.  If the veteran fails to report for 
the scheduled evaluation and/or 
examination, the RO must obtain and 
associate with the claims file a 
copy(ies) of any notice(s) of the date 
and time of the scheduled 
appointment(s) sent to him by the 
pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case (SSOC) that 
includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


